Citation Nr: 0126855	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  94-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD), from an initial grant 
of service connection.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right hand, currently evaluated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and Dr. J.A.J.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico.  With respect to the claim for PTSD, the Board notes 
that the RO granted initial entitlement to service connection 
for PTSD in March 1997 and assigned a 10 percent evaluation 
effective to October 1989.  Thereafter, the veteran disagreed 
with the rating by correspondence dated in April 1997.  A 
statement of the case was issued, followed by a timely 
substantive appeal.  Accordingly, the issue before the Board 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, while this appeal was pending, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.125 (2001)).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97 
(precedent opinions of the General Counsel of the VA); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  The veteran's PTSD produces "definite" occupational and 
social impairment with reduced reliability and productivity, 
and a decrease in work efficiency and intermittent periods of 
an inability to perform occupational tasks.

4.  He is not shown to have "considerable" occupational and 
social impairment due to PTSD, or exhibit symptoms consistent 
with flattened affect, circumstantial speech, panic attacks 
more than once a week, difficulty understanding complex 
commands, memory impairment, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood to 
warrant a 50 percent disability rating.  

5.  The residuals of a shell fragment wound to the right hand 
are manifested by subjective complaints of pain and weakness 
of the affected area, and objective evidence of no anatomical 
defects, no evidence of a right hand scar, and no functional 
disability.  Muscle strength is normal and there is no muscle 
atrophy.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.125, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. 
§§ 4.126, 4.130, DCs 9411, 9440 (2001); Fenderson v. West, 12 
Vet. App. 119 (1999).

2.  The criteria for an increased evaluation for the 
residuals of a shell fragment wound to the right hand, 
currently evaluated at 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7803, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).


I.  Entitlement to an Evaluation in Excess of 10 Percent for 
PTSD

Relevant Regulations:  The RO rated the veteran's PTSD under 
DC 9411.  Under the pre-amendment regulations, PTSD was 
evaluated at 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
has also recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  This 
opinion was filed in response to a decision of the Veterans 
Claims Court.  See Hood v. Brown, 4 Vet. App. 301 (1993).  

Further, under the pre-amendment regulations, the severity of 
a psychiatric disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produced 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under the amended regulations effective since November 1996 
and considered by the RO, a 10 percent evaluation may be 
assigned for PTSD with occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or with symptoms controlled by 
continuous medication.  A 30 percent evaluation will be 
assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Factual Background:  The Board granted service connection for 
PTSD by decision dated in March 1996, which was effectuated 
by a March 1997 rating decision, and made effective to 
October 1989.  In April 1997, the veteran indicated his 
disagreement with the 10 percent evaluation.  He contends, in 
essence, that his disability is worse than currently 
evaluated.  The Board will adjudicate the veteran's claim 
pursuant to both the pre-amendment and amended versions of 
the regulations.

Private treatment records dated from 1989 to 1992 reflect 
that the veteran was on psychiatric medication, felt isolated 
at times, was oriented, coherent, restless at times, anxious, 
and not very talkative.  He related that the medication was 
helping him, and his wife reported that she could deal with 
him most of the time.  

In a September 1992 VA PTSD examination report, a Board of 
three VA examiners noted that the computer records showed 
that veteran had not been hospitalized but received 
psychiatric treatment on an out-patient basis.  He had been 
diagnosed in the past with generalized anxiety disorder, 
anxiety neurosis, depressive neurosis, dissociative reaction, 
passive-aggressive personality, and schizophrenia.  A 
previous evaluation showed a diagnosis of schizophrenia, 
residual type, with symptoms of PTSD.  The veteran reported 
psychiatric hospitalizations in 1960 and 1985 and had been 
unemployed since 1975.  He complained of constant memories of 
the Korean War, nightmares, poor sleep, irritability, crying 
spells, aggressiveness with his neighbors, isolation, 
destructive behavior at home, and suicidal attempts.  

Mental status examination revealed that the veteran was clean 
and unshaven, oriented, anxious and somewhat depressed.  
Affect was blunt, attention was good, concentration was fair, 
and speech was clear, coherent, and loud.  He produced a list 
of complaints related to his PTSD diagnosis, was not 
hallucinating, and was not suicidal or homicidal.  Insight 
and judgment were poor and he exhibited good impulse control.  
The Axis I diagnosis was schizophrenia, residual type, and 
the Axis II diagnosis was histrionic passive-aggressive and 
dependent personality traits, but there was no diagnosis of 
PTSD.  The Global Assessment of Functioning (GAF) was 
unreported.

In an April 1993 private psychiatric report, Dr. V.J.L. noted 
that the veteran related emotional problems since military 
service, was hospitalized in 1959 and 1975, and had been 
under VA psychiatric care since 1976.  He complained of 
frequent suicidal ideas, depression, insomnia, irritability, 
a negative outlook on life, crying spells, and mild anorexia.  
Mental status examination revealed that he was well-dressed, 
well-groomed, and well-nourished.  He was alert, oriented, 
and related well.  Conduct and affect were appropriate, there 
was no evidence of major psychotic symptoms, and his mental 
processes were intact without evidence of mental blocks, 
fragmentation of associations, deliriums, or loss of ideas.  
Thought content was appropriate, relevant, simple, somewhat 
limited but in tune with the veteran's social demographic 
characteristics.  There was no evidence of disturbances in 
his perception, judgment, memory, and he seemed to function 
within the normal range from an intellectual point of view.  
He was anxious, easily startled, and complained about 
difficulty relaxing.  The diagnostic impression included 
major depression precipitated by post-traumatic anxiety.  The 
treating physician concluded that the veteran was unable to 
work.

The veteran was hospitalized in January 1994 with a 
provisional diagnosis of PTSD and a dysthymic disorder.  His 
GAF was reported as 75.  At that time, he complained of 
suicidal ideas, anxiety, nightmares, flashbacks, pre-startle 
response, tearfulness, and isolation.  After treatment, his 
mood had improved, he was not psychotic, and it was felt he 
suffered from a dysthymic disorder.  He was discharged home.

In an October 1994 private psychiatric evaluation, Dr. J.A.J. 
noted that the veteran was told he had combat fatigue about 
one year after service separation.  He was apparently 
hospitalized in 1959 and had received Social Security 
benefits for about six years.  A mental status evaluation 
noted that the veteran was quite anxious, talkative, loose in 
his ideation, markedly depressed, tearful, panicky, jumpy, 
palilalic, and paliphrasic, with progress of thinking rather 
fast.  Content mainly dealt with feeling hopeless, helpless, 
and depressed.  He felt responsible for the death of his 
fellow companions and heard voices of Chinese soldiers.  The 
veteran also described recurrent nightmares of his war 
experiences.  The diagnostic impression included PTSD and the 
GAF was reported at 55.  Dr. J.A.J. opined that the veteran's 
condition was due to and directly related to military 
service.  He also believed that PTSD was the veteran's 
correct diagnosis, that the disorder was chronic, permanent, 
and that substantial improvement was unlikely.  He found the 
veteran unable to work and unable to handle his funds 
properly.

In March 1995, the veteran was hospitalized with complaints 
of a four-to-five month history of flashbacks and nightmares.  
He was noted to be severely depressed upon admission but was 
not homicidal, not hallucinating, and not suicidal, but had 
had ideas of harming himself.  He had one episode of 
hallucinating in the hospital and was successfully treated 
with medication.  He was discharged approximately one month 
later with a diagnosis of PTSD.  His GAF then-current was 
reported at 70, and 45 over the past year.

In a February 1996 VA mental disorders examination, the 
examiner noted that the veteran had been diagnosed with 
schizophrenia in 1992 by a Board of VA psychiatrists.  The 
veteran complained of poor sleep, nightmares, and spoke as if 
he was reading from a list of PTSD symptoms with absolutely 
no affective reaction or involvement.  Mental status 
examination revealed that he was casually dressed, well aware 
of the interview situation, kept his eyes downcast, and 
showed no abnormal mannerisms.  His responses were relevant 
and coherent, he showed some looseness of association, and 
appeared as if he had memorized the list of PTSD symptoms but 
did not elaborate on any of them.  There was no affective 
reaction or involvement when he spoke about combat 
experiences, but he complained of irritability, isolation, 
and avoidance.  The affect was withdrawn and sullen, he 
described auditory hallucinations, and was oriented to 
person, place, and time.  Memory was preserved, intellectual 
functioning was average, judgment was fair, and insight was 
poor.  He was mentally competent to handle funds.  The Axis I 
diagnosis was schizophrenia, residual type, with some 
depression.  There was no Axis II diagnosis and the GAF was 
not reported.  

In an attempt to differentiate between the symptoms 
associated with the veteran's service-connected PTSD and his 
nonservice-connected psychiatric symptomatology, the veteran 
underwent a VA mental disorders examination in September 
1996.  At that time, he noted that he had not worked for 
about 20 years, had been hospitalized for a psychiatric 
disorder, and was on psychiatric medication.  Mental status 
examination revealed that he was casually dressed, looked 
clear, and carried himself appropriately.  He had some 
voluntary ticks or jumping and was in good contact.  The 
examiner noted that the veteran had definitely memorized a 
list of PTSD symptoms from the DSM-III, but did not elaborate 
on any of them.  He expressed freely, relevantly, coherently, 
spontaneously, and immediately answered all questions.  He 
was oriented in the three spheres, memory was preserved, and 
there were no delusional or dissociative thinking detected.  
The sensorium was clear and there were no affective reactions 
or involvement for his complaints.  He had no suicidal 
ruminations and differentiated well between right and wrong.  

The Axis I diagnoses included PTSD, by record, and 
schizophrenia, by record.  He also had an Axis II diagnosis 
of strong histrionic personality disorder traits.  The GAF 
was unspecified.  The examiner concluded that the veteran's 
complaints did not correspond to his affect and mental 
exploration.  The examiner opined that the veteran did not 
have PTSD or schizophrenia and, therefore, he could not 
differentiate between the veteran's service-connected PTSD 
and non-service connected psychiatric symptoms.

In a November 1997 personal hearing, the veteran did not 
testify; rather, Dr. J.A.J. testified as a consulting 
psychiatrist that the veteran's symptoms were not consistent 
with schizophrenia but were consistent with PTSD.  Dr. J. 
reported that the veteran had had PTSD since he was 
discharged from military service but the diagnosis did not 
exist at that time.  He noted that the veteran was on 
psychiatric medication for PTSD and believed he was unable to 
work due to PTSD but had been treated for a nervous 
condition.  Dr. J. described the symptoms the veteran 
reported to him, including sleeplessness, hypervigilance, 
isolation, nightmares, and feelings of guilt.

In a February 1998 VA mental disorders examination, the 
veteran was noted to be unemployed since 1975 and had worked 
as a janitor.  Psychiatric hospitalizations in January 1994 
and March 1995 were noted and he was on psychiatric 
medication.  He complained of not feeling well and wanted an 
increase in benefits.  The examiner noted that the veteran 
reported a lot of contradictory complaints and recited them 
exactly as they were written in the DSM-IV manual.  He was 
unable to define or explain his complaints.  

Mental status examination revealed that the veteran was alert 
and oriented, his mood was depressed, affect was constricted, 
attention was fair, and he kept his eyes closed.  He repeated 
his symptoms as if reading them from the DSM-IV manual and 
was very contradictory in his statements and complaints.  The 
examiner remarked that there was a clear voluntary component 
to the veteran's behavior.  His memory was good, speech clear 
and coherent, and he was not hallucinating.  He was not 
suicidal or homicidal, insight and judgment were fair, and he 
exhibited good impulse control.  The Axis I diagnosis was 
PTSD, by record, and he had an Axis II diagnosis of dependent 
personality traits.  The GAF was not reported as the examiner 
noted that there was not adequate information.  The examiner 
opined that there was no evidence that the veteran had 
symptomatology or treatment as to schizophrenia or PTSD and 
concluded that the veteran was presenting a very disabled 
picture of himself that did not correspond to the history and 
treatment.

In a November 1999 letter from the Vet Center, the social 
worker noted that the veteran first visited the Vet Center in 
1992 with symptoms compatible with PTSD, anxiety, and 
depression but that Korean War veterans were not eligible for 
readjustment counseling services until 1996-97.  In 1997, the 
veteran again sought treatment for insomnia, nightmares, war 
memories, hypervigilance, guilty feelings, flashbacks, memory 
and concentration problems, sensitivity to noise, explosive 
behavior, outbursts, depression, anxiety, withdrawal, and 
suicidal ideas.  The diagnoses included PTSD and major 
depression and his GAF was 50.  He apparently stopped 
treatment at the Vet Center in 1998 due to illness but 
resumed group therapy in 1999.  The social worker noted that 
the veteran had shown poor improvement in his PTSD symptoms, 
needed long-term treatment, and could not engage in gainful 
occupation.

From March to May 2000, the veteran was admitted to the PTSD 
residential rehabilitation program.  He reported psychiatric 
hospitalizations in 1975 with a diagnosis of schizophrenia.  
He received sporadic psychiatric treatment until 1993, when 
he was diagnosed with PTSD, and was hospitalized in 1994-95 
and 1996.  Medications include Valium, Mellaril, and Paxil.  
Mental status examination revealed that he was oriented, 
recent memory was better than remote memory, mood appeared 
euthymic but he reported depression without active 
suicidal/homicidal thought, intent, or plan.  His affect was 
appropriate, and he was alert, responsive, cooperative, and 
polite.  Speech was relevant, goal-directed, and not 
pressured.  He showed no evidence of psychotic thoughts or 
processes, and admitted to occasional auditory and visual 
hallucinations.  He had some insight and judgment was fairly 
intact.  The diagnosis was PTSD, chronic.  A July 2000 letter 
from the Vet Center related that the veteran continued to 
receive individual, group, and marital counseling for PTSD.  
He had been consistent in his treatment with minimal 
improvement.  

In a January 2001 VA mental disorders examination report, the 
veteran was noted to be 10 percent service-connected for 
PTSD.  The examiner indicated that the veteran had been 
hospitalized in the past and had participated in the PTSD 
residential program from March to May 2000.  The veteran had 
not worked since 1975 and was on psychiatric medication.  He 
complained of depression, crying spells, and poor sleep due 
to nightmares.  Mental status examination revealed that he 
was adequately dressed and groomed, alert, aware of the 
interview, and in contact with reality.  His answers were 
relevant and coherent, affect was appropriate, mood was 
somewhat tense and depressed but he was not suicidal, 
homicidal, delusional, or hallucinating.  He was oriented to 
person, place, and time.  Memory and intellectual functioning 
were adequate, judgment was fair, and insight was 
superficial.  He was considered competent to handle VA funds.  
The Axis I diagnoses included PTSD, by history, and 
depressive disorder, not otherwise specified, with a GAF of 
60-65.  He also had an Axis II diagnosis of dependent 
personality with a GAF of 55. 

Legal Analysis:  Under the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999), the Board will consider whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order. 

Entitlement to a Higher Rating Under the Pre-Amendment 
Regulation

For the period prior to November 1996, the Board finds that a 
30 percent rating, but no more, is warranted.  As noted 
above, a 30 percent disability rating was warranted under the 
pre-amendment regulations where there was "definite 
impairment" in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was only warranted where the ability to establish 
or maintain effective or favorable relationships with people 
was "considerably impaired" and where the reliability, 
flexibility and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  

In this case, the veteran's reported psychiatric 
symptomatology prior to November 1996 included anxiety, 
restlessness, nightmares, flashbacks, constant memories of 
the war, isolation, etc.; however, these symptoms go to the 
issue of service-connection, which was granted effective in 
October 1989.  Of note, mental status examinations 
consistently demonstrated that the veteran was always 
oriented, he was married, and apparently had a good 
relationship with his family.  Further, he was consistently 
appropriately dressed, related well, demonstrated appropriate 
affect, and never exhibited symptoms consistent with 
hallucinations, delusions, or psychotic behavior.  The Board 
finds that this evidence is consistent with "definite 
impairment," but no more.  

Further, while the veteran was hospitalized on at least two 
occasions and required regular psychiatric medication, the 
Board finds that this evidence supports an increase to a 30 
percent disability rating, but no more than 30 percent, for 
the period under appeal.  Of note, during the January 1994 
hospitalization, he was diagnosed with a dysthymic disorder 
and not PTSD.  His GAF at that time was reported at 75, which 
the Board finds is consistent with no more than a "definite 
impairment."  Of note, a private psychiatrist indicated the 
veteran's GAF was 55 in an October 1994 psychiatric 
evaluation.  Nonetheless, even considering a GAF of 55 in 
October 1994, indicating "moderate symptoms," the Board 
finds this evidence also consistent with a "definite 
impairment," but no more.  The Board is particularly 
persuaded by the veteran's over-all mental picture reflecting 
full orientation and that he was generally functioning well 
on medication.  As an example, at the time of his March 1995 
hospitalization, the veteran was diagnosed with PTSD, but his 
GAF was reported at 70, indicating "mild symptoms," which 
supports a finding of no more than "definite impairment."  

In addition, the Board has considered the veteran's 
unemployability during this period and acknowledges that 
several private physicians have opined that the veteran could 
not work due to his psychiatric disability.  However, the 
Board is particularly persuaded by the evidence that the 
veteran had been unemployed since the mid-1970s, well before 
he filed and was granted a claim for service connection for 
PTSD.  Therefore, the Board finds that the veteran's 
unemployability is not, in and of itself, sufficient to 
warrant a higher than 30 percent evaluation.

Moreover, the Board has also considered that several VA 
examiners have concluded that the veteran did not demonstrate 
symptoms consistent with PTSD during the relevant time frame.  
Some examiners remarked that the veteran appeared to be 
reciting symptoms of PTSD directly from the DSM manual during 
the examinations, and he offered contradictory and incomplete 
explanations of his symptoms upon further questioning.  
Specifically, VA examinations dated in September 1992, 
February 1996, and September 1996 diagnosed schizophrenia, 
depression, strong histrionic personality disorder traits, 
histrionic passive-aggressive, and dependent personality 
traits, but not PTSD.  The only VA examiner noting a 
diagnosis of PTSD reported it as "by history" only, and 
later specifically opined that the veteran did not have 
symptoms consistent with PTSD.  In addition, another VA 
examiner remarked that the veteran's complaints did not 
correspond to his psychiatric status.  While the veteran is, 
in fact, service connected for PTSD, the Board assigns 
probative weight to these examinations with respect to the 
veteran's actual level of disability.  Because of the VA 
examiners' observations as to the veteran's reported 
symptoms, the Board finds that his PTSD disability 
demonstrated "definite impairment," but no more, under the 
pre-amendment regulations.

Entitlement to a Higher Evaluation Under the Amended 
Regulations

Turning to the veteran's disability rating under the amended 
regulations, the Board finds that a 30 percent rating, but no 
more, is warranted for the time period after November 1996.  
As noted, under the current regulations, a 30 percent 
evaluation will be assigned due to symptoms consistent with 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  In this 
case, although the veteran continued to experience certain 
occupational and social impairment with deficiencies in 
several areas, as noted above, the Board finds that the 
veteran's disability rises to the level of a 30 percent 
evaluation, but no more.  For example, the evidence does not 
reflect that he has, or ever had, a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking, as required 
by the regulations.  

Further, similar to the previous VA examinations, a February 
1998 VA examiner noted that the veteran reported 
contradictory complaints, essentially recited exactly as 
written in the DSM-IV manual, and was unable to define or 
explain his complaints.  The examiner ultimately concluded 
that the veteran's symptoms were not consistent with PTSD.  
Nonetheless, even considering the psychiatric symptoms 
demonstrated in the February 1998 examination, the Board 
finds that a 30 percent rating, but no more, is warranted.  
Specifically, the examination showed that the veteran was 
alert and oriented, but depressed.  His memory was good, 
speech was clear and coherent, and his insight and judgment 
were fair.  Accordingly, his symptoms are not consistent with 
a 50 percent disability rating.  

The Board notes that the veteran has reported suicidal 
thoughts in the past but there is no evidence of 
hospitalizations or treatment for threatened or attempted 
suicide.  In addition, he has described feelings of 
depression but it has not appeared to limit his ability to 
function independently, appropriately and effectively, as 
evidenced by his ability to maintain activities of daily 
living.  The Board also recognizes the veteran's complaints 
of flashbacks, nightmares, hypervigilance, isolations, etc.; 
however, these symptoms alone are not sufficient to warrant 
an evaluation in excess of 30 percent evaluation under the 
amended criteria.  In addition, although he is on regular 
medication and undergoes group therapy at the Vet Center, the 
veteran's psychiatric disorder appears to be relatively 
stable, warranting no more than a 30 percent evaluation.

Moreover, the Board finds that the most recent VA examination 
report dated in January 2001 supports a 30 percent rating, 
but no more.  While the veteran complained of depression, 
anxiety, and poor sleep due to nightmares, consistent with a 
30 percent disability rating, his speech was relevant and 
coherent, he was alert and oriented, he was adequately 
dressed and groomed, and in contact with reality.  He did not 
demonstrate suicidal, homicidal, delusional, or hallucinating 
behaviors and his judgment was fair.  This evidence does not 
support a 50 percent rating, which requires flattened affect, 
circumstantial speech, memory impairment, and impaired 
judgment.  In addition, the GAF was noted to be in the 60-65 
range, reflective of "mild symptoms." 

Further, while a GAF of 50 was noted in 1997 and again in 
2000 during the veteran's residential rehabilitation program, 
reflecting "serious symptoms," the Board finds that it is 
not consistent with the over-all medical picture of the 
veteran's mental status.  As noted, he is married, able to 
maintain a relationship with his family, is alert and 
oriented, has normal speech patterns, and demonstrates no 
evidence of impaired judgment, memory, or thinking.

As discussed above, while the veteran has been unemployed on 
a long-term basis, the Board finds that his unemployability 
preceded his service-connected PTSD disability by many years.  
Further, while he admitted to feelings of isolation, the 
Board notes that he is able to maintain a relationship with 
his wife and family.  Thus, while the Board acknowledges that 
the veteran has demonstrated occupational and social 
impairment, it notes that he has successfully established 
some relationships and that his occupational situation pre-
dated his service-connected disability by many years.  
Therefore, the Board assigns less probative weight to the 
fact of his unemployability.  Based on the veteran's over-all 
mental status, as reflected in the medical evidence, a 30 
percent rating is warranted, but no more.  

The Board has also considered the private psychiatrist's 
testimony and the veteran's written statements that the 
veteran's PTSD is worse than currently evaluated.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Similarly, the Board 
has weighed the psychiatrist's testimony against the medical 
evidence of record and finds that a 30 percent disability 
rating is warranted, but no more. 

Finally, in assigned a 30 percent rating, but no more, under 
the pre-amendment and amended regulations, the Board has 
considered all the evidence of record.  After a careful 
review, the Board concludes that neither version is more 
favorable and a 30 percent rating is appropriate for the 
entire time under appeal.

II.  Entitlement to an Increased Rating for the Residuals of 
a Shell Fragment Wound to the Right Hand, Currently Evaluated 
at 10 Percent Disabling

Relevant Regulations:  The RO rated the residual scarring of 
the veteran's right hand injury under DC 7805.  The Board 
will also consider DCs 7803 and 7804 for superficial 
scarring.  The Board will also consider the diagnostic codes 
for limitation of motion of the area effected.

Under DC 7804, a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  A 10 
percent evaluation is also warranted under DC 7803 for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  All other 
scars are rated on the limitation of the part affected.  
38 C.F.R. § 4.118, DC 7805 (2001).

Factual Background:  Outpatient treatment records reflect 
that the veteran complained of right ring finger numbness in 
January 1990 but there was no specific diagnosis made.  In a 
September 1996 VA examination report, he reported that he 
sustained a laceration with a shell fragment wound to the 
right hand while in combat.  He was sent to sick call and had 
the fragments removed and the skin sutured.  He denied 
current pain in the right hand, but related occasional pain 
in the right hand with numbness and a history of dropping 
objects.  He was right-handed and reported that he had a 
pinched nerve diagnosed by nerve conduction studies.  Driving 
increased the pain and he related a history of Parkinson's 
disease.  

Physical examination revealed no anatomical defects of the 
right hand and no objective evidence of a right hand scar.  
The veteran could touch the tip of the right thumb, the tip 
of all fingers of the right hand, and had severe tremors.  
Muscle strength was normal, and there was no muscle atrophy.  
Range of motion was reported as dorsiflexion to 45 degrees, 
and flexion to 70 degrees but was difficult due to tremors.  
The diagnosis was residuals, shell fragment wound to the 
right hand, by history.  The examiner concluded that the 
veteran had a functional right hand but, due to severe 
tremors and Parkinson's disease, he had difficulty grabbing 
objects and moving the hand.

An electromyographic examination showed borderline carpal 
tunnel syndrome in July 1992.  Further, outpatient treatment 
records showed complaints of right hand pain in April 1997.  

In a January 2001 VA examination, the veteran reported that 
he sustained a laceration to the palmar aspect of the right 
hand during combat in 1951.  The examiner noted that the 
veteran was suffering from Parkinson's disease and was right-
handed.  The veteran related that he underwent physical 
therapy during the past year due to a right hand condition 
but the examiner noted that no information appeared on the 
computer regarding visits to rehabilitation medicine or to 
any physician due to a right hand condition.  Medications 
included Naproxen for pain.  The veteran reported that 
grabbing heavy objects worsened the symptoms and a heating 
pad helped.  He complained of a five-to-six month history of 
acute severe bouts of right hand pain, which functionally 
impaired him.  He reported mild pain on the affected area of 
the right hand with stiffness and numbness.  

Physical examination revealed no anatomical defects, and no 
scar on the right palmar or dorsal aspect of the right hand.  
The veteran could touch with the tip of the right thumb, the 
tip of all the fingers of the right hand, and the median 
transverse fold of the palm of the right hand.  He 
experienced tremors while doing the activity.  Muscle 
strength was normal, and there was no muscle atrophy of 
intrinsic muscles of the right hand.  Severe resting tremors 
were noted.  Range of motion of the right wrist was flexion 
and extension to 45 degrees, during tremors.  The final 
diagnosis was residuals, shell fragment wound to the right 
hand.

In a July 2001 VA examination, the examiner noted that the 
veteran had undergone a VA examination less than one year 
previously.  The examiner remarked that before the veteran 
experienced tremors, he had a small scar with a functional 
right hand.  His right hand tremors were worsening but the 
examiner specifically noted that it was not due to the 
veteran's service-connected disability; rather, it was the 
result of nonservice-connected Parkinson's disease and 
bilateral carpal tunnel syndrome.  It was noted that the 
veteran was able to grab a heavy bag with his right hand 
without problems while checking out of the clinic.

Legal Analysis: As an initial matter, the Board finds that 
the objective findings of the veteran's residual scarring of 
the right hand do not warrant a higher evaluation under DCs 
7803 or 7804.  Of note, a 10 percent rating is the highest 
available under DC 7803 and DC 7804 for residual scarring 
without limitation of function of the parts affected.  
Accordingly, a higher than the currently-assigned 10 percent 
evaluation is not warranted under DCs 7803 or 7804, 
regardless of the level of disability.

Next, the Board must consider the extent to which the 
veteran's residual scarring limits the function of the right 
hand.  Based on the evidence outlined above, the Board finds 
that a higher evaluation for the residuals of a shell 
fragment wound to the right hand due to functional impairment 
is not in order.  

Specifically, while the veteran has reported complaints of 
right hand pain and difficulty in handling objects, it 
appears to be related to nonservice-connected Parkinson's 
disease and carpal tunnel syndrome.  Of note, VA examinations 
undertaken in September 1996, January 2001, and July 2001 
showed no anatomical defects and no functional disability.  
Muscle strength was normal and there was no muscle atrophy.  
The examiners specifically concluded that the veteran had a 
functional right hand except for severe tremors due to 
Parkinson's disease.  The most recent VA examination 
specifically found that the veteran's right hand complaints 
were not related to his service-connected disability.  
Moreover, no treating physician has contradicted the VA 
examiners' findings.  Accordingly, a higher disability rating 
is not available for the residuals of a shell fragment wound 
to the right hand.  Therefore, there is no basis under which 
to grant a higher rating at this time. 


ORDER

An evaluation of 30 percent, but no more, for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

An increased rating for the residuals of a shrapnel wound to 
the right hand, currently evaluated at 10 percent disabling, 
is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeal

 

